EXHIBIT 10.3

AMERICAN EXPRESS COMPANY

2016 INCENTIVE COMPENSATION PLAN

 

 

[                     ] RESTRICTED STOCK UNIT AWARD AGREEMENT (BAND 99)

 

 

This [                     ] Restricted Stock Unit Award Agreement (Band 99)
sets forth the terms and conditions of the Restricted Stock Units granted by
American Express Company pursuant to the Company’s 2016 Incentive Compensation
Plan to select employees in Band 99 during [                     ]. Capitalized
terms used herein have the meanings given such terms herein or by Appendix A.

Additional specific terms of a Participant’s Award under this Agreement are set
forth in the Participant’s Award Communication, which shall include the Date of
Grant, the Number of Shares, the Vesting Date, and any additional terms
applicable to such Award. The terms of the performance vesting requirement
applicable to a Participant’s Award under this Agreement are set forth on
Schedule A, including the Performance Requirement and the Performance Period.

For Awards granted in special situations (such as grants to newly hired or
promoted Participants), the vesting and/or performance requirements, if any, and
references to the Date of Grant, the Vesting Date or the Performance Period
applicable to the Participant’s Award may vary from the terms set forth in this
Agreement, as specified in the Participant’s Award Communication, which terms
shall apply instead of the terms set forth in this Agreement. If a Participant’s
Award Communication provides for vesting of the Number of Shares in
installments, references to the Vesting Date shall refer to the date an
installment vests and references to Earned Shares shall refer to the portion of
the Number of Shares that vest on a given Vesting Date, as applicable, and each
installment will be treated separately under this Agreement as necessary to give
effect to the intent thereof.

Section 1. Vesting.

(a) Vesting Date.    Subject to Section 1(b), Section 1(c) and the other terms
of this Agreement, a Participant’s Award shall vest for the number of Earned
Shares on the Vesting Date.

(b) Continued Employment Requirement.    Except as otherwise provided by
Section 2, Section 3 or Section 4, the vesting of a Participant’s Award is
subject to and conditioned upon the Participant’s continued Employment at all
times during the period beginning with the Date of Grant and ending on the
Vesting Date.

(c) Performance Requirement.    Except as otherwise provided by Section 2 or
Section 4, or by the Participant’s Award Communication for an Award granted in a
special situation (such as a grant to a newly hired or promoted Participant),
the vesting of a

 

Page 1 of 26



--------------------------------------------------------------------------------

Participant’s Award is subject to and conditioned upon: (i) the Company
achieving at least the threshold level of performance under the Performance
Requirement for the Performance Period, each as set forth on Schedule A, (ii)
the Committee certifying the level of performance achieved under the Performance
Requirement for the Performance Period and determining the RSU Payout Percentage
pursuant to Schedule A based on such certified level of performance achieved,
(iii) the Committee determining the number of shares eligible for vesting (the
“Earned Shares”) based on the RSU Payout Percentage, and (iv) the Committee
approving the vesting and payment of the Earned Shares. (For the avoidance of
doubt, the number of Earned Shares under a Participant’s Award may exceed the
Award’s Number of Shares in the event of above-target performance.) This
performance requirement is intended to qualify the Award for the
“performance-based” compensation exception to Section 162(m) of the Code, and it
shall be administered, interpreted and applied consistent with such
intent. Notwithstanding any other provision of this Agreement, if the
requirements of this Section 1(c) are not satisfied, then except as otherwise
provided by Section 2 or Section 4, the Participant’s Award will be forfeited.

(d) Portion Which Does Not Vest.    To the extent that a portion of a
Participant’s Award does not vest pursuant to Section 1(a), Section 2, Section 3
or Section 4, such portion of the Award shall be forfeited and cancelled by the
Company.

Section 2. Death or Disability.    Notwithstanding anything in this Agreement to
the contrary, if a Participant ceases Employment by reason of the Participant’s
death or Disability before the Vesting Date, the Participant’s Award shall
immediately vest on the date of the Participant’s death or Disability, the RSU
Payout Percentage for the Participant’s Award shall be 100% and the
Participant’s Award shall no longer be subject to the vesting conditions set
forth in Section 1(b) or Section 1(c).

Section 3. Retirement.

(a) Participants Outside European Union.    If a Participant’s home base country
is outside the European Union, then: (A) if the Participant ceases Employment by
reason of the Participant’s Early Retirement before the Vesting Date, and the
date of Early Retirement is more than one year after the Date of Grant, the
Participant’s Award shall continue and vest on the Vesting Date for the number
of Earned Shares determined under Section 1(c); and (B) if the Participant
ceases Employment by reason of the Participant’s Full Retirement before the
Vesting Date, the Participant’s Award shall continue and vest on the Vesting
Date for the number of Earned Shares determined under Section 1(c); in each
case, without regard to the vesting condition set forth in Section 1(b).

(b) Participants Within European Union.    If a Participant’s home base country
is in the European Union, then if the Participant ceases Employment by reason of
the Participant’s EU Retirement before the Vesting Date, and the date of EU
Retirement is more than one year after the Date of Grant, the Participant’s
Award shall continue and vest on the Vesting Date for the number of Earned
Shares determined under Section 1(c), without regard to the vesting condition
set forth in Section 1(b).

 

Page 2 of 26



--------------------------------------------------------------------------------

Section 4. Change in Control.    Notwithstanding anything in this Agreement to
the contrary, but subject to Appendix B, which could negate the treatment
provided by this Section 4 as a result of Section 280G of the Code, in the event
of a Defined Termination of a Participant before the Vesting Date, the
Participant’s Award shall immediately vest on the date of the Defined
Termination for a number of shares based on either (i) the degree of the
Performance Requirement attained as of the date of the Defined Termination,
and/or (ii) the portion of the Performance Period elapsed as of the date of the
Defined Termination, as determined by the Committee, and the Participant’s Award
shall no longer be subject to the vesting conditions set forth in Section 1(b)
or Section 1(c).

Section 5. Other Termination.    Unless the Committee determines otherwise (but
in any case subject to and conditioned upon the satisfaction of Section 1(c)),
then except as otherwise provided by Section 2, Section 3, Section 4 or a
Participant’s Award Communication, in the event that a Participant’s Employment
terminates for any reason before the Vesting Date, the Participant’s Award shall
be immediately forfeited and cancelled by the Company.

Section 6. Payment.

(a) Generally.    Subject to Section 6(f), Section 6(h) and Section 6(i), and
except as otherwise provided by Section 6(b) or Section 6(d)(i), as soon as
practical following the Vesting Date, but no later than the end of the calendar
year in which the Vesting Date occurs, the Company shall issue to a Participant
the number of Earned Shares from the vesting of the Participant’s Award, less
the number of any shares withheld or cancelled to satisfy withholding
obligations for Tax-Related Items pursuant to Section 6(i).

(b) Death or Disability.    Subject to Section 6(f), Section 6(h) and
Section 6(i), as soon as practical (but in no event later than 90 days) after
the date of a Participant’s death or Disability, the Company shall issue to the
Participant the number of Earned Shares from the vesting of the Participant’s
Award pursuant to Section 2, less the number of any shares withheld or cancelled
to satisfy withholding obligations for Tax-Related Items pursuant to
Section 6(i). In the case of death, the issuance of shares is subject to the
Company receiving required documentation from the legal representatives of the
estate.

(c) Retirement.    Subject to Section 6(f), Section 6(h) and Section 6(i), the
Company shall issue to a Participant the number of Earned Shares from the
vesting of the Participant’s Award pursuant to Section 3, less the number of any
shares withheld or cancelled to satisfy withholding obligations for Tax-Related
Items pursuant to Section 6(i), at the time specified by Section 6(a).

(d) Change in Control.    Subject to Section 6(f), Section 6(h) and
Section 6(i), the Company shall issue to a Participant the number of Earned
Shares from the vesting of the Participant’s Award pursuant to Section 4 and
after the application of Appendix B, less the number of any shares withheld or
cancelled to satisfy withholding obligations for Tax-Related Items pursuant to
Section 6(i), as follows:

 

Page 3 of 26



--------------------------------------------------------------------------------

(i) if the Change in Control qualifies as a Section 409A Change Event, then the
shares shall be issued to the Participant immediately upon the occurrence of the
Defined Termination, but in no event later than five days thereafter; or

(ii) if the Change in Control does not qualify as a Section 409A Change Event,
then the shares shall be issued to the Participant at the time specified by
Section 6(a).

(e) Issuance.    The issuance of shares pursuant to this Section 6 may be made
by crediting the shares to an account for the benefit of the Participant or by
such other permissible manner chosen by the Company, in its sole discretion. As
provided by Paragraph 18(e) of the Plan, legal counsel for the Company must be
satisfied at the time of the issuance of the shares that such issuance of shares
will be in compliance with the Securities Act and applicable United States
federal, state, local and foreign laws, and the Company shall be under no
obligation to effect the registration pursuant to the Securities Act of any
shares to be issued hereunder or to effect similar compliance under any state or
local laws.

(f) Documentation.    The Participant must provide the Company with any forms,
documents or other information reasonably required by the Company.

(g) No Shareholder Rights.    Until the shares from the payment of an Award to a
Participant have been issued to the Participant, the Participant shall have no
rights as a shareholder of the Company with respect to such shares, and in
particular, shall not be entitled to vote such shares or to receive any dividend
or other distribution paid or made in respect of such shares (other than the
dividend equivalents provided by Section 7).

(h) Compliance with Laws.    If the Company, in its sole discretion, determines
that the listing upon any securities exchange or registration or qualification
under any United States federal, state, local or foreign law of any shares to be
issued pursuant to an Award is necessary or desirable, issuance of such shares
shall not be made in shares until such listing, registration or qualification
shall have been completed.

(i) Responsibility for Taxes.    The Participant acknowledges that, regardless
of any action taken by the Company or, if different, the Participant’s employer
(the “Employer”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Participant further acknowledges
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant or vesting of the Award,
the subsequent sale of any shares acquired pursuant to the Award and the receipt
of any dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

Page 4 of 26



--------------------------------------------------------------------------------

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Company and/or the Employer, or their respective agents, at their discretion,
may satisfy, or allow the Participant to satisfy, the withholding obligation
with regard to all Tax-Related Items by any of the following, or a combination
thereof:

(i) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or

(ii) withholding or cancelling a number of shares subject to the Award with a
Fair Market Value sufficient to cover the Tax-Related Items; or

(iii) authorizing a third party to sell, on behalf of the Participant, the
appropriate number of shares subject to the Award with a Fair Market Value
sufficient to cover the Tax-Related Items and to remit to the Company the sale
proceeds; or

(iv) any other method deemed by the Company to comply with applicable law.

The Company and/or the Employer have the right and option, but not the
obligation, to treat the Participant’s failure to provide timely payment of any
tax withholding with regard to all Tax-Related Items as the Participant’s
election to satisfy all or a portion of the tax withholding pursuant to
Section 6(i)(ii) above.

Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates. If the maximum rate is used, any over-withheld amount may be
refunded to the Participant in cash by the Company or Employer (with no
entitlement to the share equivalent) or, if not refunded, the Participant may
seek a refund from the local tax authorities. If the obligation for Tax-Related
Items is satisfied by withholding any shares deliverable to the Participant, for
tax purposes, the Participant is deemed to have been issued the full number of
Earned Shares subject to the Award, notwithstanding that a number of the shares
is held back solely for the purpose of paying the Tax-Related Items.

Finally, the Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described.

Notwithstanding the foregoing, the provisions of this Section 6(i) will not
apply or will be modified if, in the opinion of the Company’s legal counsel, the
application of this Section 6(i) to

 

Page 5 of 26



--------------------------------------------------------------------------------

the Participant would jeopardize the Company’s deductibility of the
Participant’s Award, or would cause a violation of Section 409A, in which event,
the Participant will be required to arrange for payment to the Company of the
Tax-Related Items.

Section 7. Dividend Equivalents.    Prior to the vesting or forfeiture of the
Participant’s Award, there shall be accrued on the Number of Shares an amount(s)
equivalent to the regular cash dividends paid, if any, on the underlying
shares. In the event of the vesting and payment of the Award, the dividend
equivalents accrued on the Earned Shares, less any Tax-Related Items that the
Company determines are required to be withheld therefrom, shall be paid at the
time that the Earned Shares are issued to the Participant. In the event of the
forfeiture or cancellation of all or a portion of the Number of Shares, the
dividend equivalents accrued on the portion of the Number of Shares that are
forfeited shall also be forfeited. For an Award granted to a Participant in a
special situation (such as a grant to a newly hired or promoted Participant),
the Participant’s Award Communication may provide for different terms, treatment
and/or payment of any dividend equivalents on the Participant’s Award.

Section 8. Additional Terms.

(a) No Assignment.    As provided by Paragraph 7(b) and Paragraph 18(d) of the
Plan, except as otherwise determined by the Committee or permitted by the Plan,
a Participant may not sell, assign, transfer, pledge, hypothecate, encumber in
whole or in part, or otherwise dispose of the Participant’s Award (or the shares
underlying such Award) or the Participant’s rights and interest under the Award
(except by will or the laws of descent and distribution in the event of the
Participant’s death), including, but not limited to, by execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner. If a
Participant or anyone claiming under or through the Participant attempts to
violate this Section 8(a), such attempted violation shall be null and void and
without effect.

(b) No Assumption or Substitution Required.    In the event that the Company or
any of its Affiliates is a participant in a corporate merger, consolidation or
other similar transaction, neither the Company nor such Affiliate shall be
obligated to cause any other participant in such transaction to assume a
Participant’s Award or to substitute a new award for the Award under this
Agreement.

(c) Detrimental Conduct.    A Participant’s Award is subject to the provisions
of Appendix C and the Consent to Detrimental Conduct Provisions executed by the
Participant, which if violated, could result in the forfeiture and recoupment of
the Award and the proceeds from the Award.

(d) Clawback.    As provided by Paragraph 4(f)(ii) of the Plan, notwithstanding
anything in the Plan, this Agreement or any Award Communication to the contrary,
the Company will be entitled to the extent required by applicable law
(including, without limitation, Section 10D of the Exchange Act and any
regulations promulgated with respect thereto) or Exchange listing conditions, in
each case as in effect from time to time, to recoup compensation of whatever
kind paid under this Agreement by the Company at any time. A Participant’s

 

Page 6 of 26



--------------------------------------------------------------------------------

Award is subject to the Clawback Requirements and the Consent to Dodd-Frank
Clawback Provisions executed by the Participant, which could require the
Participant to return to the Company, or forfeit if not yet paid, the
Participant’s Award and the proceeds from the Award, in order to comply with the
Clawback Requirements and any policy adopted by the Committee pursuant to the
Clawback Requirements.

(e) FDIA Limitations.    As provided by Paragraph 4(f)(i) of the Plan,
notwithstanding any other provision of the Plan, this Agreement or any Award
Communication, vesting and payment of Awards pursuant to this Agreement are
subject to and conditioned upon their compliance with 12 USC Section 1828(k) and
any regulations promulgated thereunder.

Section 9. Miscellaneous.

(a) Incorporation of Plan and Award Communication.    The Award is subject to
the Plan, the Award Communication and any interpretations by the Committee under
the Plan or the Award Communication, which are hereby incorporated into this
Agreement by reference and made a part hereof.

(b) Administration, Interpretation, Etc.    Any action taken or decision made by
the Company, the Board or the Committee arising out of or in connection with the
construction, administration, interpretation or effect of any provision of the
Plan, this Agreement or a Participant’s Award Communication shall lie within its
sole and absolute discretion, as the case may be, and shall be final, conclusive
and binding on the Participant and all persons claiming under or through the
Participant. By receipt of the Participant’s Award or other benefit under the
Plan, the Participant and each person claiming under or through the Participant
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the Plan, this Agreement or the
Participant’s Award Communication, by the Company, the Board or the Committee.

(c) Correction.    The Committee may rescind, without further notice to a
Participant, any Award or portion thereof issued to the Participant in
duplicate, or in error.

(d) Amendment.

(i) The terms of a Participant’s Award (including terms under this Agreement or
the Participant’s Award Communication) may be amended from time to time by the
Committee, in its sole discretion, in any manner that the Committee deems
necessary or appropriate; provided, however, that (A) no such amendment shall
adversely affect in a material manner any right of the Participant under the
Award without the written consent of the Participant, (B) except as provided by
Paragraph 9 of the Plan, the Committee shall not amend the Participant’s Award
if the amendment would disqualify the Award from the exception to Section 162(m)
of the Code; and (C) the Committee may not amend or delete Section 4 or
Section A1(p) in a manner that is detrimental to the Participant without the
Participant’s written consent. Notwithstanding Paragraph 11 of the Plan, neither
the Board, the

 

Page 7 of 26



--------------------------------------------------------------------------------

Committee nor other person shall not have the authority to amend the terms of a
Participant’s Award (including terms under this Agreement or the Participant’s
Award Communication) without the written consent of the Participant is such
amendment would adversely affect in a material manner any right of the
Participant under the Award, even if the Board, Committee or other person in its
discretion determines that there have occurred or are about to occur significant
changes in the Participant’s position, duties or responsibilities, or
significant changes in economic, legislative, regulatory, tax, accounting or
cost/benefit conditions which are determined by the Board, Committee or other
person in its discretion to have or to be expected to have a significant effect
on the performance of the Company, or any subsidiary, Affiliate, division or
department thereof, on the Plan or on the Participant’s Award.

(ii) The Senior Vice President, Global Total Rewards and Learning or the Senior
Vice President, Global Compensation may amend, revise or make any changes to
this Agreement to reflect any amendments, revisions, changes or other actions
approved or taken by the Committee pursuant to Section 9(d)(i).

(e) Dilution and Other Adjustments.

(i) As provided by Paragraph 15(a) of the Plan, to the extent permissible for
purposes of Section 162(m) of the Code, in the event of any change in the
outstanding shares of the Company by reason of any corporate transaction or
change in corporate capitalization such as a stock split, stock dividend,
split-up, split-off, spin-off, recapitalization, merger, consolidation, rights
offering, reorganization, combination, consolidation, subdivision or exchange of
shares, a sale by the Company of all or part of its assets, any distribution to
shareholders other than a normal cash dividend, partial or complete liquidation
of the Company or other extraordinary or unusual event, the Committee shall make
such adjustment in the class and the Number of Shares or other terms of the
Award Communications of outstanding Awards as may be determined to be
appropriate by the Committee, and such adjustments shall be final, conclusive
and binding for all purposes.

(ii) As provided by Paragraph 15(b) of the Plan, to the extent permissible for
purposes of Section 162(m) of the Code, in the event of any merger,
consolidation or similar transaction as a result of which the holders of shares
of the Company receive consideration consisting exclusively of securities of the
surviving entity (or the parent of the surviving entity) in such transaction,
the Committee shall, to the extent deemed appropriate by the Committee, adjust
the Award to the extent outstanding on the date of such merger, consolidation or
similar transaction so that it pertains and applies to the securities which a
holder of the number of shares subject to such Award would have received in such
merger, consolidation or similar transaction.

(iii) As provided by Paragraph 15(c) of the Plan, to the extent permissible for
purposes of Section 162(m) of the Code, in the event of (A) a dissolution or
liquidation of the Company, (B) a sale of all or substantially all of the
Company’s assets (on a consolidated basis), (C) a merger, consolidation or
similar transaction involving the Company in which the holders of shares of the
Company receive securities and/or other property, including

 

Page 8 of 26



--------------------------------------------------------------------------------

cash, other than shares of the surviving entity in such transaction (or the
parent of such surviving entity), the Committee shall, to the extent deemed
appropriate by the Committee, have the power to provide for the exchange of the
Award (whether or not then exercisable or vested) for an Award with respect to
(1) some or all of the property which a holder of the number of shares of the
Company subject to such Award would have received in such transaction or (2)
securities of the acquirer or surviving entity (or parent of such acquirer or
surviving entity) and, incident thereto, make an equitable adjustment as
determined by the Committee in the number of shares subject to the Award or
provide for a payment (in cash or other property) to the Participant in partial
consideration for the exchange of the Award; provided, however, that in the
event that the acquirer does not agree to the assumption or substitution of the
Award in the foregoing manner, the Committee shall, to the extent deemed
appropriate by the Committee, have the power to cancel, effective immediately
prior to the occurrence of such event, the Award (whether or not then vested),
and, in full consideration of such cancellation, pay to the Participant an
amount in cash, for each share subject to such Award, equal to the value, as
determined by the Committee of such Award.

(f) Beneficiary Designation.    As provided by Paragraph 17 of the Plan, a
Participant may, in a manner determined by the Committee in its discretion,
designate a beneficiary or beneficiaries to receive any payment to which such
Participant may be entitled under the Participant’s Award in the event of such
Participant’s death. If a Participant does not designate a beneficiary, or if no
designated beneficiary is living on the date on which any amount becomes payable
under the Participant’s Award, such payment will be made to the legal
representatives of the Participant’s estate, which will be deemed to be the
Participant’s designated beneficiary under the Participant’s Award. If there is
any question as to the legal right of a Participant’s beneficiary to receive a
distribution under the Participant’s Award, the Committee in its discretion may
determine that the amount in question be paid to the legal representatives of
the Participant’s estate, in which event the Company, the Board and the
Committee will have no further liability to anyone with respect to such amount.

(g) Governing Law and Venue.    As provided by Paragraph 18(n) of the Plan, the
validity, construction, interpretation, administration and effect of the Plan
and of its rules and regulations, and rights relating to the Plan and to the
Award issued under this Agreement, shall be governed by the substantive laws,
but not the choice of law rules, of the State of New York. For purposes of
litigating any dispute that arises under this Award or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of New York, and agree that such litigation shall be conducted in the courts of
New York County, or the federal courts for the United States for the Southern
District of New York, where this grant is made and/or to be performed.

(h) Section 409A.    Restricted Stock Units and the dividend equivalents payable
thereon are intended to comply with the requirements of Section 409A, and the
Plan, this Agreement and the Participant’s Award Communications shall be
administered and interpreted consistent with such intent and the 409A
Policy. Notwithstanding the foregoing, the Company makes no representations that
the Awards or the vesting and payments provided

 

Page 9 of 26



--------------------------------------------------------------------------------

by this Agreement comply with Section 409A, and in no event shall the Company or
any Affiliate be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by a Participant on account of
non-compliance with Section 409A. Notwithstanding anything in this Agreement to
the contrary, (i) references to a Participant’s “termination of Employment” and
similar terms used in this Agreement mean, to the extent necessary to comply
with Section 409A, the date that the Participant first incurs a Separation from
Service, and (ii) if at the time of a Participant’s Separation from Service, the
Participant is a “specified employee” for purposes of Section 409A, and the
payment of the Award under this Agreement as a result of such Separation from
Service is required to be delayed by six months pursuant to Section 409A, then
the Company will make such payment on the date that is the first day of the
seventh month following the Participant’s Separation from Service.

(i) Other Awards.    Notwithstanding any other provision of this Agreement, the
Company, in its sole discretion, may approve and grant Awards that are not
governed by the provisions contained in this Agreement, which Awards shall be
subject to the terms of such other agreement or writing specified by the Company
as applicable thereto.

*        *        *         *        *

 

Page 10 of 26



--------------------------------------------------------------------------------

AMERICAN EXPRESS COMPANY

2016 INCENTIVE COMPENSATION PLAN

 

 

[                    ] RESTRICTED STOCK UNIT AWARD AGREEMENT (BAND 99)

 

 

APPENDIX A

DEFINITIONS

Section A1. Definitions.    As used in the Agreement, the Appendices, Schedule A
and the Award Communication, the following terms will have the respective
meanings set forth below, and other capitalized terms used in the Agreement, the
Appendices, Schedule A or the Award Communication will have the respective
meanings given such capitalized terms in the Agreement, the Appendices,
Schedule A, the Award Communication or the Plan.

(j) “409A Policy” means the Company’s Section 409A Compliance Policy, as amended
and restated from time to time, or any successor thereto.

(k) “Affiliate” has the meaning given such term by Paragraph 3(b) of the Plan,
which states that unless the Committee provides otherwise, “Affiliate” means any
entity in which the Company has a direct or indirect equity interest of 50% or
more, as determined by the Committee in its discretion.

(l) “Agreement” means the [                    ] Restricted Stock Unit Award
Agreement (Band 99), including the Appendices.

(m) “Award” means the Restricted Stock Units granted by the Company to a
Participant pursuant to the Plan, the Agreement and the Participant’s Award
Communication.

(n) “Award Communication” for a Participant and the Participant’s Award means,
collectively, the Participant’s year-end compensation statement for the year
preceding the year that includes the Date of Grant (if applicable), and any
other written or electronic communication by or on behalf of the Company to the
Participant regarding the particular terms of the Participant’s Award, and the
LTIA Overview or similar document describing the terms of the Award generally.

(o) “Board” means the Board of Directors of the Company.

(p) “Change in Control” means the happening of any of the following:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of

 

Page 11 of 26



--------------------------------------------------------------------------------

either (i) the then outstanding common shares of the Company (the “Outstanding
Company Common Shares”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that such beneficial ownership shall not constitute a Change in Control
if it occurs as a result of any of the following acquisitions of
securities: (A) any acquisition directly from the Company; (B) any acquisition
by the Company or any corporation, partnership, trust or other entity controlled
by the Company (a “Subsidiary”); (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary; (D) any acquisition by an underwriter temporarily holding Company
securities pursuant to an offering of such securities; (E) any acquisition by an
individual, entity or group that is permitted to, and actually does, report its
beneficial ownership on Schedule 13-G (or any successor schedule), provided
that, if any such individual, entity or group subsequently becomes required to
or does report its beneficial ownership on Schedule 13D (or any successor
schedule), then, for purposes of this subsection, such individual, entity or
group shall be deemed to have first acquired, on the first date on which such
individual, entity or group becomes required to or does so report, beneficial
ownership of all of the Outstanding Company Common Stock and Outstanding Company
Voting Securities beneficially owned by it on such date; or (F) any acquisition
by any corporation pursuant to a reorganization, merger or consolidation if,
following such reorganization, merger or consolidation, the conditions described
in clauses (A), (B) and (C) of Section A1(h)(iii) are satisfied. Notwithstanding
the foregoing, a Change in Control shall not be deemed to occur solely because
any Person (the “Subject Person”) became the beneficial owner of 25% or more of
the Outstanding Company Common Shares or Outstanding Company Voting Securities
as a result of the acquisition of Outstanding Company Common Shares or
Outstanding Company Voting Securities by the Company which, by reducing the
number of Outstanding Company Common Shares or Outstanding Company Voting
Securities, increases the proportional number of shares beneficially owned by
the Subject Person; provided, that if a Change in Control would be deemed to
have occurred (but for the operation of this sentence) as a result of the
acquisition of Outstanding Company Common Shares or Outstanding Company Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the beneficial owner of any additional Outstanding
Company Common Shares or Outstanding Company Voting Securities which increases
the percentage of the Outstanding Company Common Shares or Outstanding Company
Voting Securities beneficially owned by the Subject Person, then a Change in
Control shall then be deemed to have occurred; or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by

 

Page 12 of 26



--------------------------------------------------------------------------------

reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation; or

(iii) The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar corporate transaction involving the Company or any of
its direct or indirect Subsidiaries (each a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Company
Common Shares and the Outstanding Company Voting Securities immediately prior to
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (B) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company, a Subsidiary or such corporation resulting from such Business
Combination or any parent or subsidiary thereof, and any Person beneficially
owning, immediately prior to such Business Combination, directly or indirectly,
25% or more of the Outstanding Company Common Shares or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination (or any parent
thereof) or the combined voting power of the then outstanding voting securities
of such corporation entitled to vote generally in the election of directors, and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination (or any parent thereof)
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such Business Combination; or

(iv) The consummation of the sale, lease, exchange or other disposition of all
or substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (A) more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such sale, lease, exchange or
other disposition in substantially the same proportions as their ownership
immediately prior to such sale, lease, exchange or other disposition of such
Outstanding Company Common Shares and Outstanding Company Voting Shares, as the
case may be, (B) no Person (excluding the Company and any employee benefit plan
(or related trust)) of the Company or a Subsidiary or of such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, 25% or more
of the Outstanding Company Common

 

Page 13 of 26



--------------------------------------------------------------------------------

Shares or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 25% or more of respectively, the then
outstanding shares of common stock of such corporation (or any parent thereof)
and the combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors, and (C) at least a majority of the members of the board of
directors of such corporation (or any parent thereof) were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale, lease, exchange or other disposition of
assets of the Company; or

(v) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(q) “Clawback Requirements” means (i) any applicable listing standards of a
national securities exchange adopted in accordance with Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder, (ii) similar
rules under the laws of any other jurisdiction and (iii) any policies adopted by
the Company to implement such requirements, all to the extent determined by the
Company in its discretion to be applicable to the Participant.

(r) “Code” means the U.S. Internal Revenue Code of 1986, as amended and restated
from time to time, and includes the applicable Treasury Regulations promulgated
and other official guidance issued thereunder.

(s) “Committee” means the Compensation and Benefits Committee of the Board. To
the extent that the Committee has delegated its authority to certain officers
and employees of the Company, references to the Committee with respect to a
matter for which the Committee has delegated its authority shall include the
officers and employees to whom such authority has been delegated.

(t) “Company” means American Express Company.

(u) “Consent to Detrimental Conduct Provisions” with respect to a Participant
means the “Consent to the Application of Forfeiture and Detrimental Conduct
Provisions to Incentive Compensation Plan Awards” or similar document, and any
successor thereto, executed by the Participant.

(v) “Consent to Dodd-Frank Clawback Provisions” with respect to a Participant
means the “Consent to the Requirements of Section 954 of the Dodd-Frank Act” or
similar document, and any successor thereto, executed by the Participant.

(w) “Constructive Termination” has the meaning given such term by the Senior
Executive Severance Plan, which generally states that a “Constructive
Termination” of a Participant means any termination of the Participant’s
Employment by the Participant as a result of Good Reason within two years after
a Change in Control, and that “Good Reason”

 

Page 14 of 26



--------------------------------------------------------------------------------

generally means the occurrence of any of the following events without the
Participant’s written consent: (i) a material reduction in the Participant’s
base salary (except for similar across the board changes affecting all similarly
situated employees) or any material reduction in the aggregate of the
Participant’s annual and long-term incentive opportunity, in each case from that
in effect immediately prior to the Change in Control, (ii) the requirement that
the Participant be based more than 50 miles from the location at which the
Participant was based immediately prior to the Change in Control and which
location is more than 35 miles from the Participant’s residence, (iii) the
assignment to the Participant of any duties that are materially inconsistent
with the Participant’s duties prior to the Change in Control, or (iv) a
significant reduction in the Participant’s position, duties, or responsibilities
from those in effect prior to the Change in Control; provided, however, in order
for any of the foregoing events to constitute Good Reason, the Participant must
notify the Company within 30 days after the occurrence of the event giving rise
to a Good Reason and the Company shall have 30 days to remedy the condition, and
if remedied by the Company within such 30-day period, no Good Reason shall exist
on account of the remedied event.

(x) “Date of Grant” for an Award means the date specified by the applicable
Award Communication.

(y) “Defined Termination” has the meaning given such term by the Senior
Executive Severance Plan, which states that “Defined Termination” means a
Separation from Service within two years after a Change in Control that occurs
as a result of either an Involuntary Termination or a Constructive Termination.

(z) “Disability” has the meaning given such term by Section 409A, which
generally provides that “Disability” of a Participant means either (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering the employees of the
Participant’s employer.

(aa) “Early Retirement” with respect to a Participant means the termination of
the Participant’s Employment at a time that the Participant has attained 10 or
more years of service (or deemed service under applicable retirement
arrangements) with the Company or applicable Affiliates and the Participant is
age 55 or older, but younger than age 62.

(bb) “Employment” means employment with the Company or an Affiliate, or
engagement in Related Employment.

(cc) “EU Retirement” with respect to a Participant means the termination of the
Participant’s Employment at a time that the Participant has attained 15 or more
years of

 

Page 15 of 26



--------------------------------------------------------------------------------

service (or deemed service under applicable retirement arrangements) with the
Company or applicable Affiliates.

(dd) “Exchange” has the meaning given such term by Paragraph 2(a) of the Plan,
which states that “Exchange” shall mean the New York Stock Exchange or such
other principal securities market on which the shares are traded.

(ee) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
and restated from time to time.

(ff) “Fair Market Value” has the meaning given such term by Paragraph 5(b) of
the Plan, which generally states that “Fair Market Value” of a share on a given
date is the fair market value of a share on such date, as determined in such
reasonable manner as may be provided from time to time by the Committee or as
may be required in order to comply with the requirements of any applicable laws
or regulation; and unless the Committee determines otherwise, the “Fair Market
Value” of a Company share on a given date shall be the closing price of a
Company share reported by the Exchange on such date.

(gg) “Full Retirement” with respect to a Participant means the termination of
the Participant’s Employment at a time that the Participant has attained 10 or
more years of service (or deemed service under applicable retirement
arrangements) with the Company or applicable Affiliates and the Participant is
age 62 or older.

(hh) “Involuntary Termination” has the meaning given such term by the Senior
Executive Severance Plan, which generally states that an “Involuntary
Termination” of a Participant means any involuntary termination of the
Participant’s Employment for reasons other than Good Cause within two years
after a Change in Control, and that “Good Cause” generally means the occurrence
of any of the following: (i) the Participant’s willful and continued failure to
adequately perform substantially all of the duties of the Participant’s
Employment; (ii) the Participant’s willful engagement in conduct which is
demonstrably and materially injurious to the Company and such of its
subsidiaries and affiliated companies and other trades or businesses, monetarily
or otherwise; or (iii) the Participant’s conviction of a felony.

(ii) “LTIA Overview” for a Participant’s Award means the overview, program,
summary, guide or similar document provided by or on behalf of the Company
describing certain terms of the Participant’s Award. Generally, new LTIA
Overviews are provided each year describing the Awards granted to employees in
specified Band levels as part of the Company’s annual award process for that
year.

(jj) “Number of Shares” for an Award means the number of shares subject to such
Award, as specified in the applicable Award Communication.

(kk) “Participant” means an employee to whom an Award has been granted pursuant
to the Plan and the Agreement, and following such employee’s death, the
employee’s

 

Page 16 of 26



--------------------------------------------------------------------------------

beneficiary or any person who acquires the right to receive payment of the
employee’s Award by bequest or inheritance or by reason of the employee’s death.

(ll) “Performance Period” for an Award means the performance period established
by the Committee and set forth in Schedule A.

(mm) “Performance Requirement” for an Award means the performance objectives
established by the Committee and set forth in Schedule A.

(nn) “Plan” means the Company’s 2016 Incentive Compensation Plan, as amended and
restated from time to time, or any successor thereto.

(oo) “Related Employment” has the meaning given such term by Paragraph 14 of the
Plan, which generally states that “Related Employment” of an individual means
the employment or performance of services by the individual for an employer that
is neither the Company nor an Affiliate, provided that (a) such employment or
performance of services is undertaken by the individual at the request of the
Company or an Affiliate; (b) immediately prior to undertaking such employment or
performance of services, the individual was engaged in Employment; and (c) such
employment or performance of services is in the best interests of the Company
and is recognized by the Committee, in its discretion, as Related Employment.

(pp) “Restricted Stock Unit” means an Award that is a promise to issue shares to
a Participant in the future if the applicable vesting conditions are satisfied.

(qq) “Retirement” means Early Retirement, Full Retirement or EU Retirement.

(rr) “RSU Payout Percentage” means the “RSU Payout Percentage” determined
pursuant to Schedule A.

(ss) “Section 409A” means Section 409A of the Code.

(tt) “Section 409A Change Event” means a “change in ownership,” a “change in
effective control” or a “change in ownership of a substantial portion of the
assets” of the Company, each as defined by Section 409A. Section 409A generally
states that (i) a “change in ownership” of a company means that any one person,
or more than one person acting as a group, acquires ownership of stock of the
company that, together with stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the company; (ii) a “change in effective control” of a company means (A) that
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the company
possessing 30% or more of the total voting power of the stock of the company, or
(B) a majority of members of the company’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the company’s board of directors before the date
of the appointment or election; and (iii) a “change in ownership of a
substantial portion of the

 

Page 17 of 26



--------------------------------------------------------------------------------

assets” of a company means that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the company
immediately before such acquisition or acquisitions).

(uu) “Securities Act” means the U.S. Securities Act of 1933, as amended and
restated from time to time.

(vv) “Senior Executive Severance Plan” means the Company’s Senior Executive
Severance Plan, as amended and restated from time to time, or any successor
thereto.

(ww) “Separation from Service” has the meaning given such term by Section 409A
(and as determined in accordance with the 409A Policy), which generally states
that an employee has a “Separation from Service” with an employer if the
employee dies, retires, or otherwise has a termination of his or her employment
with such employer. Whether a Separation from Service has occurred is determined
based on whether the facts and circumstances indicate that the employer and
employee reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the employee would
perform after such date would permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period.

(xx) “shares” refers to the shares of the Company’s common stock, par value of
$.20 per share, or the shares of any other stock of any other class or company
into which such shares may thereafter be changed.

(yy) “Tax-Related Items” means any income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant.

(zz) “Vesting Date” of an Award means the vesting date specified in the Award
Communication for such Award. (For the avoidance of doubt, the Vesting Date of
an Award may differ from the last day of the Award’s Performance Period.)

*        *        *        *        *

 

Page 18 of 26



--------------------------------------------------------------------------------

AMERICAN EXPRESS COMPANY

2016 INCENTIVE COMPENSATION PLAN

 

 

[                     ] RESTRICTED STOCK UNIT AWARD AGREEMENT (BAND 99)

 

 

APPENDIX B

SECTION 280G TERMS & PROCEDURES

Section B1. “Best Net” Limitation.    In the event that any payment or benefit
received or to be received by a Participant under the Agreement in connection
with a Change in Control or termination of the Participant’s employment
(collectively, the “Payments”), will be subject to the excise tax referred to in
Section 4999 of the Code (the “Excise Tax”), then the Payments shall be reduced
to the extent necessary so that no portion of the Payments is subject to the
Excise Tax but only if (A) the net amount of all payments and benefits received
or to be received by a Participant in connection with the applicable Change in
Control or the termination of the Participant’s employment, whether pursuant to
the terms of the Agreement or any other plan, arrangement or agreement with the
Company, any Person whose actions result in such Change in Control or any Person
affiliated with the Company or such Person (the “Total Payments”), as so reduced
(and after subtracting the net amount of federal, state and local income and
employment taxes on such reduced Total Payments), is greater than or equal to
(B) the net amount of such Total Payments without any such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the
Participant would be subject in respect of such unreduced Total Payments);
provided, however, that the Participant may elect in writing to have other
components of his or her Total Payments reduced prior to any reduction in the
Payments hereunder.

Section B2. Calculations.    For purposes of determining whether the Payments
will be subject to the Excise Tax, the amount of such Excise Tax and whether any
Payments are to be reduced hereunder: (i) the Total Payments shall be treated as
“parachute payments” (within the meaning of Section 280G(b)(2) of the Code)
unless, in the opinion of the accounting firm which was, immediately prior to
the Change in Control, the Company’s independent auditor, or if that firm
refuses to serve, by another qualified firm, whether or not serving as
independent auditors, designated by the Committee (the “Firm”), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Section 280G(b)(2)(A) or Section 280G(b)(4)(A) of the Code; (ii) no
portion of the Total Payments the receipt or enjoyment of which the Participant
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account; (iii) all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of the Firm, such excess parachute payments (in whole or
in part) represent reasonable compensation for services

 

Page 19 of 26



--------------------------------------------------------------------------------

actually rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in
excess of the Base Amount (within the meaning of Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax; and (iv) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Firm in accordance with the principles of
Section 280G(d)(3) and Section 280G(d)(4) of the Code. For purposes of
determining whether any Payments in respect of a Participant shall be reduced, a
Participant shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation (and state and local income taxes at the highest
marginal rate of taxation in the state and locality of such Participant’s
residence, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes) in the calendar year in
which the Payments are made. The Firm will be paid reasonable compensation by
the Company for its services.

Section B3. Notice of Adjustment.    As soon as practicable following a Change
in Control, but in no event later than 30 days thereafter, the Company shall
provide to each Participant with respect to whom it is proposed that Payments be
reduced, a written statement setting forth the manner in which the Total
Payments in respect of such Participant were calculated and the basis for such
calculations, including, without limitation, any opinions or other advice the
Company has received from the Firm or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).

*        *        *         *        *

 

Page 20 of 26



--------------------------------------------------------------------------------

AMERICAN EXPRESS COMPANY

2016 INCENTIVE COMPENSATION PLAN

 

 

[                    ] RESTRICTED STOCK UNIT AWARD AGREEMENT (BAND 99)

 

 

APPENDIX C

DETRIMENTAL CONDUCT PROVISIONS

Section C1. Detrimental Conduct.    If a current or former employee of, or other
individual that provides or has provided services for, the Company or its
Affiliates (the “Employee”) engages in Detrimental Conduct, Awards (as defined
in Section C7(b) below) previously issued to such Employee may be canceled,
rescinded or otherwise restricted and the Company can recover any payments
received by and stock delivered to the Employee in accordance with the terms of
Section C2. For purposes of this Appendix C, “Detrimental Conduct” means the
prohibited conduct described in Section C1(a) through Section C1(g).

(a) Noncompete.    For a one-year period after the last day of active employment
if the Employee is a Band 70 or above employee or for a six-month period after
the last day of active employment if the Employee is a Band 50 or 60 employee,
and during the Employee’s employment with the Company or its Affiliates, the
Employee shall not be employed by, provide advice to or act as a consultant for
any Competitor. The Company has defined “Competitor” for certain lines of
business, departments or job functions by establishing a specific standard
and/or by name as set forth in the Company’s Competitor List(s). An Employee’s
personal list of Competitors will be the sum of:

(i) either (1) all Competitors derived from the column titled “Standard” on the
Competitor List for the lines of business and departments (as listed on the
Competitor List under the “Line of Business” column) that the Employee provided
services to or managed during the two-year period preceding the date the
Employee’s active employment with the Company or its Affiliates terminates, or
(2) if the job function the Employee is employed in at the time his or her
active employment with the Company or its Affiliates terminates is listed on the
Competitor List under the “Line of Business” column, the Competitors cited for
that job function under the “Standard” column of the Competitor List; and

(ii) the Entities (as defined in Section C7(c) below) listed on the Competitor
List under the column titled “Business Unit Wide Competitors” for the business
units the Employee provided services to or managed during the two-year period
preceding the date his or her active employment with the Company or its
Affiliates terminates. If any line(s) of business the Employee provided services
to or managed during the two-year period preceding the date his or her active
employment with the Company or its Affiliates terminates

 

Page 21 of 26



--------------------------------------------------------------------------------

is not listed on the Competitor List then, with respect to such line(s) of
business, the Employee shall not be employed by, provide advice to or act as a
consultant for (1) an Entity’s line of business that competes with those line(s)
of business and (2) the Entities listed on the Competitor List under the column
titled “Business Unit Wide Competitors” for the business units the Employee
provided services to or managed during the two-year period preceding the date
the Employee’s active employment with the Company or its Affiliates
terminates. Except for Business Unit Wide Competitors, the prohibition against
being employed by, providing advice to or acting as a consultant for a
Competitor is limited to the line(s) of business of the Competitor that compete
with the line(s) of business of the Company or its Affiliates that the Employee
provided services to or managed. With respect to Business Unit Wide Competitors,
the Employee agrees not to be employed by, provide advice to or act as a
consultant for such Entities in any line of business because these Entities
compete with several of the Company’s or its Affiliates’ lines of business. The
Company can revise the Competitor List at its discretion at any time and from
time to time and as revised will become part of this Appendix C; a copy of the
current Competitor List will be available through the Corporate Secretary’s
Office. Notwithstanding anything in this Appendix C to the contrary, the Company
shall not make any addition to the Competitor List for a period of two years
following the date of a Change in Control.

(b) Nondenigration.    For a one-year period after an Employee’s last day of
active employment (the “Restricted Period”) and during his or her employment
with the Company or its Affiliates, an Employee or anyone acting at his or her
direction may not denigrate the Company or its Affiliates or the Company’s or
its Affiliates’ employees to the media or financial analysts. During the
Restricted Period, an Employee may not (i) provide information considered
proprietary by the Company to the media or financial analysts or (ii) discuss
the Company or its Affiliates with the media or financial analysts, without the
explicit written permission of the Executive Vice President of Corporate Affairs
and Communications. This Section C1(b) shall not be applicable to any truthful
statement required by any legal proceeding.

(c) Nonsolicitation of Employees.    During the Restricted Period, an Employee
may not employ or solicit for employment any employee of the Company or its
Affiliates. In addition, during the Restricted Period an Employee may not advise
or recommend to any other person that he or she employ or solicit for
employment, any person employed by the Company or its Affiliates for the purpose
of employing that person at an Entity at which the Employee is or intends to be
(i) employed, (ii) a member of the board of directors, or (iii) providing
consulting services.

(d) Nonsolicitation of Customers.    During the Restricted Period, an Employee
may not directly or indirectly solicit or enter into any arrangement with any
Entity which is, at the time of such solicitation, a significant customer of the
Company or its Affiliates for the purpose of engaging in any business
transactions of the nature performed or contemplated by the Company or its
Affiliates. This Section C1(d) shall apply only to customers whom the

 

Page 22 of 26



--------------------------------------------------------------------------------

Employee personally serviced while employed by the Company or its Affiliates or
customers the Employee acquired material information about while employed by the
Company or its Affiliates.

(e) Misconduct.    During his or her employment with the Company or its
Affiliates, an Employee may not engage in any conduct that results in
termination of his or her employment for Misconduct. For purposes of this
Section C1(e), “Misconduct” is (i) material violation of the American Express
Company Code of Conduct, (ii) criminal activity, (iii) gross insubordination, or
(iv) gross negligence in the performance of duties.

(f) Confidential Information.    During the Restricted Period and during his or
her employment with the Company or its Affiliates, an Employee may not
misappropriate or improperly disclose confidential information or trade secrets
of the Company, its Affiliates and their businesses, including but not limited
to information about marketing or business plans, possible acquisitions or
divestitures, potential new products or markets and other data not available to
the public.

(g) Other Detrimental Conduct.    During the Restricted Period, an Employee may
not take any actions that the Company reasonably deems detrimental to its
interests or those of its Affiliates. To the extent practicable, the Company
will request an Employee to cease and desist or rectify the conduct prior to
seeking any legal remedies under this Appendix C and will only seek legal
remedies if the Employee does not comply with such request. This Section C1(g)
shall not be applied to conduct that is otherwise permitted by Section C1(a)
through Section C1(f). For example, if an Employee leaves the Company’s
employment to work for an Entity that is not a Competitor under Section C1(a),
the Company will not claim that employment with that Entity violates
Section C1(g). Notwithstanding anything in this Appendix C to the contrary, the
prohibition on conduct described in this Section C1(g) shall not be applicable
to an Employee from and after his or her last day of active employment, if his
or her active employment terminates for any reason (other than for Misconduct)
within two years following a Change in Control.

Section C2. Remedies.

(a) Repayment of Financial Gain.

(i) If an Employee fails to comply with the requirements of Section C1(a)
through Section C1(g), the Company may cancel any outstanding Awards and recover
from the Employee (1) the Amount (as that term is defined in Section C7(a)
below) of any gain realized on Stock Options that the Employee exercised, as of
the date exercised, (2) the Amount of any payments received by the Employee for
Portfolio Grant Awards, Performance Grant Awards or other Awards granted under
the Plan and (3) the Number (as that term is defined in Section C7(d) below) of
shares of stock whose restrictions lapsed (or the value of the Number of such
shares of stock at the time the restrictions lapsed) pursuant to an award of
Restricted Stock or Restricted Stock Units or other Award, during the 24-month
period preceding the Employee’s last day of active employment.

 

Page 23 of 26



--------------------------------------------------------------------------------

(ii) If an Employee fails to comply with the requirements of Section C1(a)
through Section C1(g), the Employee must and agrees to repay the Company, upon
demand by the Company, in accordance with the terms of this Section C2, and the
Company shall be entitled, to the extent and in the manner permitted by the 409A
Policy, to set-off against the amount of any such repayment obligation against
any amount owed, from any source, to the Employee by the Company or its
Affiliates.

(b) Other Remedies.    The remedy provided pursuant to Section C2(a) shall be
without prejudice to the Company’s right to recover any losses resulting from a
violation of this Appendix C and shall be in addition to whatever other remedies
the Company may have, at law or equity, for violation of the terms of this
Appendix C.

Section C3. Compensation Band Changes.    If the Company changes its current
system of classifying employees in compensation bands and management tiers, the
references to Bands 50, 60 and 70, and Executive Officers in this Appendix C
will be construed to mean the compensation level(s) and management tiers in the
new or revised system that, in the Company’s discretion, most closely
approximates these bands and management tiers under the current system.

Section C4. Involuntary Terminations.    This Appendix C will not apply to
employees of the Company or its Affiliates who enter into a severance agreement
with the Company or its Affiliates or other involuntary terminations as
determined by the Company (excluding terminations covered by Section C1(e)).

Section C5. Court Modification.    If any term of this Appendix C is determined
by a court of competent jurisdiction not to be enforceable in the manner set
forth in this Appendix C, such term shall be enforceable to the maximum extent
possible under applicable law and such court shall reform such term to make it
enforceable.

Section C6. Waivers.    The failure of the Company to enforce at any time any
term of this Appendix C shall not be construed to be a waiver of such term or of
any other term. Any waiver or modification of the terms of this Appendix C will
only be effective if reduced to writing and signed by both the Employee and the
President or Chief Executive Officer of the Company.

Section C7. Definitions.    As used in this Appendix C, the following terms will
have the respective meanings set forth below.

(a) “Amount” means the gross amount, before deduction of applicable taxes or
other amounts, and includes the gross amount of any dividends or dividend
equivalents paid to the Employee on awards of Restricted Stock or Restricted
Stock Units.

(b) “Award” means a Performance Grant Award, Portfolio Grant Award, Restricted
Stock, Restricted Stock Unit, Stock Option or other award issued under the Plan.

 

Page 24 of 26



--------------------------------------------------------------------------------

(c) “Entity” or “Entities” mean any corporation, partnership, association, joint
venture, trust, government, governmental agency or authority, person or other
organization or entity.

(d) “Number” means the total number of shares of stock, before reduction for the
payment of applicable taxes or other amounts, and includes the total number of
any shares of stock paid to the Employee on awards of Restricted Stock or
Restricted Stock Units.

(e) “Performance Grant Award” means a performance grant award issued under the
Plan, and includes the annual bonus provided to Executive Officers.

(f) “Portfolio Grant Award” means a portfolio grant award issued under the Plan.

(g) “Restricted Stock,” “Restricted Stock Unit” and “Stock Option” have the
respective meanings given such terms in the Plan.

*        *        *         *        *

 

Page 25 of 26



--------------------------------------------------------------------------------

AMERICAN EXPRESS COMPANY

2016 INCENTIVE COMPENSATION PLAN

 

 

[                     ] RESTRICTED STOCK UNIT AWARD AGREEMENT (BAND 99)

 

 

SCHEDULE A

PERFORMANCE REQUIREMENT

Performance Requirement:

[                     ]

Performance Period:

[                     ]

Earned Shares:

[                     ]

RSU Payout Percentage:

[                     ]

Definitions:

[                     ]

*        *        *         *        *

 

Page 26 of 26